1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5

6     CHARLES LEE RANDOLPH,                           Case No. 3:08-cv-00650-LRH-CLB
7            Petitioner,                              ORDER GRANTING
                                                      MOTIONS FOR EXTENSION OF TIME
8             v.                                      (ECF NOS. 78, 80)
9
      WILLIAM GITTERE, et al.,
10
             Respondents.
11

12

13           In this capital habeas corpus action, the petitioner, Charles Lee Randolph,
14   represented by appointed counsel, was due to file his second amended habeas petition
15   by April 13, 2020. See Order entered October 15, 2019 (ECF No. 67) (April 12 is a
16   Sunday).
17           On March 24, 2020, Randolph filed a motion for extension of time (ECF No. 78),
18   requesting an extension of time to October 9, 2020—a 179-day extension—to file his
19   second amended petition. Randolph’s counsel states that the extension of time is
20   necessary because of delays caused by the COVID-19 pandemic. This would be the
21   first extension of this deadline. The respondents do not oppose the motion for extension
22   of time. The Court finds that Randolph’s motion for extension of time is made in good
23   faith and not solely for the purpose of delay, and that there is good cause for the
24   extension of time requested. The Court will grant Randolph’s motion for extension of
25   time.
26           On March 24, 2020, Randolph also filed a motion for leave to conduct discovery
27   (ECF No. 79). On April 6, 2020, Respondents filed a motion for extension of time (ECF
28   No. 80), requesting an extension of time to April 21, 2020, to respond to the motion for
                                                  1
1    leave to conduct discovery. Respondents’ counsel states that this extension of time is

2    necessary because of his obligations in other cases and because of delays caused by

3    the COVID-19 pandemic. The Court finds that Respondents’ motion for extension of

4    time is made in good faith and not solely for the purpose of delay, and that there is good

5    cause for the extension of time requested. The Court will grant Respondents’ motion for

6    extension of time. The Court will also extend, sua sponte, the time for Randolph to file a

7    reply in support of his motion for leave to conduct discovery.

8           IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time

9    (ECF No. 78) is GRANTED. Petitioner will have until and including October 9, 2020, to

10   file his second amended habeas petition.

11          IT IS FURTHER ORDERED that Respondents’ motion for extension of time (ECF

12   No. 80) is GRANTED. Respondents will have until and including April 21, 2020, to

13   respond to Petitioner’s motion for leave to conduct discovery (ECF No. 79). Petitioner

14   will then have 20 days to file a reply in support of his motion.

15          IT IS FURTHER ORDERED that, in all other respects, the schedule for further

16   proceedings set forth in the order entered September 11, 2017 (ECF No. 36) will remain

17   in effect.

18
19          DATED this 8th day of April, 2020.
20

21
                                              LARRY R. HICKS
22                                            UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                 2
